Exhibit 10.4

 

IN THE YEAR TWO THOUSAND TEN, on June twenty-nine (2010-06-29).

BEFORE Mtre Michel DIONNE, notary at Joliette, Province of Quebec.

 

APPEARED:

 

GESTION NORAM INC., a company legally incorporated under Part 1A of the
Companies Act by a Certificate of Incorporation dated May 13th 2009, under the
name of 9209-8581 QUÉBEC INC. followed by a Certificate of Amalgamation dated
September 1st, 2009 by which it merged with “Les Éclairage Noram inc.” and
finally by a Certificate of Modification dated September 1st, 2009, changing its
name to GESTION NORAM INC., having its head office at 3000, de Stockholm Street,
Laval, H7K 3T6, registration number 1165879439, represented by Marc Desrochers,
President, duly authorized by resolution of its board of directors dated
June 23rd, 2010, a copy whereof remains attached hereto after having been
acknowledged as true and signed for identification by the representative in the
presence of the Notary and by the latter.

 

Hereinafter called the “Vendor”

 

AND

 

STRONG/MDI SCREEN SYSTEMS INC. (LES SYSTÉMES D’ÉCRAN STRONG/MDI INC.), a company
legally incorporated under Part 1A of the Companies Act by Certificate of
Incorporation dated September 20th 2007, having its head office at 1440,
Raoul-Charrette Street, Joliette (Quebec), J6E 8S7, registration number
1164688559, represented by Chris Stark, Vice-President, duly authorized by
resolution of its board of directors dated June 25th, 2010, a copy whereof
remains attached hereto after having been acknowledged as true and signed for
identification by the representative in the presence of the Notary and by the
latter.

 

Hereinafter called the “Purchaser”

 

WHO have agreed as follows:

 

OBJECT OF THE CONTRACT

 

The Vendor sells to the Purchaser the Immoveable described hereinafter:

 

DESCRIPTION

 

An Immoveable known and designated as:

 

a)                                                                                     
Lot number THREE MILLION SEVEN HUNDRED AND SIXTY-FOUR THOUSAND FIVE HUNDRED AND
SEVENTY-TWO (Lot 3 764 572) of the official Cadastre of Quebec, Registration
Division of Joliette;

 

b)                                                                                    
Lot number THREE MILLION SEVEN HUNDRED AND SIXTY-FOUR THOUSAND FIVE HUNDRED AND
SEVENTY-THREE (Lot 3 764 573) of the official Cadastre of Quebec, Registration
Division of Joliette; and

 

c)                                                                                     
Lot number THREE MILLION THREE HUNDRED AND TWENTY-SIX THOUSAND EIGHT HUNDRED
AND. FIFTY-FIVE (Lot 3 326 855) of the official Cadastre of Quebec, Registration
Division of Joliette.

 

With the commercial building and all dependencies erected thereon, located at
1440, Raoul-Charrette Street, Joliette, Quebec.

 

Hereinafter called the “Immoveable”

 

Dionne, Kelley, Paquin notary

 

Member of Jurisconseil

 

 

--------------------------------------------------------------------------------


 

SERVITUDES

 

The vendor declares that the Immoveable is subject to all public utility
servitudes that may exist for the transmission and distribution of electrical,
telephone, telecommunication and cable services, namely those established in
favour of Shawinigan Water & Power Co., Electric service corporation and Bell
Canada, as described under the terms of the acts registered at the Registration
Division of Joliette, under numbers 51 976, 51 977, 53 521, 88 969 and 89 887.

 

The Immoveable property is subject to a pre-emption right in favour of “Ville de
Joliette” in case of the re-sale of un-built portions of land, the whole as it
appears under the terms of the following deeds:

 

a) sale by “Ville de Joliette” to Marcel Desrochers inc. received before Me
Louise Langelier, notary, on November 15th, 1996, and published at the Registry
Office of the Registration Division of Joliette, under number 337 957;

 

b) sale by “Ville de Joliette” to Marcel Desrochers inc. received before Me
André Cantin, notary, on December 10th, 1998, and published at the Registry
Office of the Registration Division of Joliette, under number 349 380.

 

The Purchaser further recognizes the rights of “Société Hydro-Québec” regarding
to the “conditions de services d’électricité d’Hydro-Québec” in effect since
April 1st, 2008, namely the authorisation granted to Hydro-Québec to install
without necessity of obtaining any servitude nor further authorisation, to suit
to their needs upon the Immoveable, posts and other electrical installations for
their network when the said network serves the Immoveable and also the right to
use the land of the Immoveable to install, maintain, connect, exploit, modify
and prolong the utilisation and up-keeping of its electrical network.

 

ORIGIN OF THE RIGHT OF OWNERSHIP

 

The Vendor is the owner of the Immoveable having acquired same from Marcel
Desrochers inc., under the terms of a deed of sale executed before Mtre.
Marie-Andrée Schmidt, notary, on October 10th, 2007, published at the Registry
Office of the Registration Division of Joliette under the number 14 689 685.

 

WARRANTY

 

This sale is made without any warranty and at the Purchaser’s risk and peril
except for the validity of the title and representations made by the vendor
stipulated in the preliminary contract, copy of which is annexed to these
presents.

 

TITLE DEEDS

 

The Vendor delivers to the Purchaser all the title deeds in his possession as
well as a certificate of location prepared by Richard Castonguay, Quebec land
surveyor, on April 15th, 2005, under number 26 009 of his minutes, showing the
present state of the property, a copy of the plan attached to such certificate
is attached to the present deed, after having been acknowledged as true and
signed by the parties in the presence of the undersigned notary and by the
latter.

 

POSSESSION

 

The Purchaser shall be the owner of the Immoveable from this day, with immediate
occupancy and possession.

 

Notwithstanding paragraph 2 of article 1456 of the Civil Code of Quebec, the
Purchaser shall assume the risks attached to the property, in accordance with
article 950 of the Civil Code of Quebec, as of the date of these

 

--------------------------------------------------------------------------------


 

presents.

 

DECLARATIONS OF THE VENDOR

 

The Vendor makes the following declarations and warrants that:

 

1.                                                                                    
He is the sole and absolute owner of the Property by clear, valid and marketable
title, free and clear of any charge, hypothec, affectation, servitudes save and
except for the usual public utility servitudes and all other hereinabove
described servitudes, reserve, taxes, leases (save and except for the lease
entered into between the Vendor and the Purchaser on October 12th, 2007),
occupation rights, defaults of title or any other real right;

 

2.                                                                                    
There is no other cause which could constitute a legal hypothec on the
Immoveable that has been sold, notably for any renovation, development or other
similar work; if such work has been done, it has been entirely paid for,
including, without limitation, the cost of materials, labour, the contractor,
the architect and the engineer.

 

3.                                                                                    
There is no claims, actions or procedures, actual or anticipated, with respect
to any part of the Property or to the title of the Vendor or of any prior owner
of the Property;

 

4.                                                                                    
There is no agreement, arrangement or contract relating to the Property or any
part thereof other than the Contracts remitted to the Purchaser, if any;

 

5.                                                                                    
The Property is not subject to any work order, notice of default, notice of
violation, or any other similar notices issued by a competent governmental
authority, save and except with respect to a notice issued by the fire
department of the city of Joliette following an inspection conducted on
April 7th, 2009 and pursuant to which it is required to install sprinkler
systems in order to protect all parts of the Building in accordance with the
specifications set forth in such notice. For purposes of clarity, it is
understood that the Vendor does and will not assume any responsibility with
respect to such notice and to the absence of such requested sprinkler systems,
the Purchaser accepting to assume any liability, risk and responsibility
relating thereto to the entire exoneration of the Vendor following the sale of
the Property; copy of said inspection report is attached to these presents after
having been acknowledged to be true and signed by the parties in the presence of
the undersigned notary and by the latter;

 

6.                                                                                      
There is no overdue tax, tax allocation or assessment with respect to the
Property. Any and all realty taxes have been paid without subrogation up to the
date hereof;

 

7.                                                                                      
He shall reimburse the Purchaser upon request that proportion of any tax
pertaining to a period prior to the date of adjustment of the current charges
indicated be despite the effective date and the due date of such charges.

 

8.                                                                                      
All transfer duties have been paid.

 

9.                                                                                      
The heating equipment located in the Immoveable belongs to him and is not
subject to any obligation.

 

10.                                                                                
The certificate of location prepared by Richard Castonguay, Quebec land
surveyor, on April 15th, 2005, under number 26 009 of his minutes, describes the
present state of the Immoveable and no change were made to the Immoveable since
that date, save and except that since the certificate has been made, the
Immoveable property has been subject to a cadastral renovation.

 

11.                                                                                
The Immoveable is not subject to any option to purchase or right of first
refusal binding him personally in any lease or other document.

 

12.                                                                                
The Immoveable does not derogate from the laws and regulations concerning the
protection of the environment.

 

--------------------------------------------------------------------------------


 

13.                                                                                
He has received no notice from any competent authority to the effect that the
Immoveable does not comply with the laws and regulations in force.

 

14.                                                                                
The Immoveable described above is not subject in any way to the Act respecting
the preservation of agricultural land and agricultural activities.

 

15.                                                                                
The Immoveable is not and has not been part of a real estate complex from which
it has been separated following a sale.

 

16.                                                                                
The Immoveable is not a recognized or a classified cultural property and is not
located in a historic or natural district, within a classified historic site, or
in a protected area, within the meaning of the Cultural Property Act.

 

17.                                                                                
to the best knowledge of the Vendor, there is no actual or anticipated suit or
procedure concerning the expropriation of the Property or any part thereof, and
the Vendor has not received any notice pertaining to a proposed expropriation or
to the creation of any reserve affecting the Property. The Vendor has no
knowledge of any suit or procedure which may presently be considered by any
authority;

 

18.                                                                              
He is a legal person resident in Canada within the meaning of the Income Tax Act
and the Taxation Act and has no intention of changing such residence.

 

19.                                                                              
He is in a position to supply a certificate of compliance from the relevant
government authority, and it has validly acquired and has the power to own and
sell the Immoveable without any formalities other than those already observed.

 

OBLIGATIONS

 

The Purchaser binds and obliges himself to:

 

1.                                                                                    
Take the Immoveable in its present state, declaring having seen and examined
same to his satisfaction, and having verified himself with the relevant
authority that the use he intends to make of the Immoveable complies with the
laws and regulations in force;

 

2.                                                                                    
Pay all property taxes due and to become due, including the proportion for the
current year from this date and also to pay, from the same date, all future
instalments in capital and interest of all special taxes imposed before this
day, payment of which is spread over a period of years;

 

3.                                                                                    
The purchaser declares having taken communication of the update of the
environmental Phase 1 established by LVM, on June 21th, 2010 the whole to his
satisfaction, a copy of which remains attached to these presents after having
been acknowledged to be true and signed by the parties in the presence of the
undersigned notary and by the latter.

 

4.                                                                                    
To accept the localization certificate spelled out in the Vendor’s declarations
and declare being satisfied with it, acknowledging that since the execution of
said certificate, a cadastral renovation has been made on said Immoveable. The
purchaser undertakes to get himself a new certificate if required by a potential
lender and to suffer all related costs.

 

5.                                                                                     
Pay the costs and fees of these presents, their publication and copies for all
parties.

 

ADJUSTMENTS

 

There will be no adjustments between the vendor and the purchaser for taxes and
other charges.

 

--------------------------------------------------------------------------------


 

DECLARATION CONCERNING THE PRELIMINARY  CONTRACT

 

This sale is made in execution of the preliminary contract dated June 11th, 2010
and accepted on June 15th, 2010 by the Vendor and the Purchaser, copy of said
preliminary contract, in both languages, remains attached to these presents
after having been acknowledged to be true and signed by the parties in the
presence of the undersigned notary. Unless conflicting with these presents, the
parties confirm the agreements contained in the preliminary contract but not
reproduced herein.

 

PRICE

 

This sale is made for the price of de TWO MILLION EIGHT HUNDRED THOUSAND DOLLARS
($2 800 000) paid in full by the Purchaser to the Vendor, whereof FULL AND FINAL
ACQUITTANCE.

 

BREAKDOWN OF THE SELLING PRICE

 

The present price is allocated as follows:

 

a)              for the building: two million seven hundred thirty-six thousand
six hundred and sixty dollars (2 736 760,00$).

 

b)             for the land: sixty-three thousand two hundred and forty dollars
(63 240,00$).

 

DECLARATIONS OF THE PARTIES CONCERNING THE GOODS AND SERVICES TAX (GST) AND THE
PROVINCIAL SALES TAX (PST)

 

The vendor declares that the Immoveable is for commercial use only.

 

Accordingly, the sale is taxable upon the Loi sur la taxe d’accise et de la Loi
sur la taxe de vente du Québec dispositions.

 

The parties declare that the value of consideration for the Loi sur la taxe
d’accise is of two millions eight hundred thousand dollars (2 800 000), and for
the Loi sur la taxe de vente du Québec is of two millions nine hundred and forty
thousand dollars ($2 940 000)

 

The GST represents a sum of one hundred and forty thousand dollars ($140 000)
and the QST represents a sum of two hundred twenty thousand and five hundred
dollars ($220 500).

 

AND

 

The purchaser declares that his inscriptions numbers are the following: GST:
103499596 QST 1000242850 and that these inscriptions have not been cancelled and
are not going to be.

 

Consequently, the responsibility regarding the perception of said taxes is borne
by the Purchaser.

 

DECLARATION

 

The parties confirm their express wish that this Deed and all documents relating
to it, be drawn up in English. Les parties aux présantes confirment leur volonté
expresse de voir le présent acte et tous les documents s’y rattachant, rédigés
en anglais.

 

--------------------------------------------------------------------------------


 

REQUIREMENTS PURSUANT TO ARTICLE 9 OF THE ACT RESPECTING DUTIES ON TRANSFERS OF
IMMOVABLES

 

The Vendor and the Purchaser are referred to respectively as the “Assignor” and
the “Assignee” for the purposes hereof and declare:

 

The name and address of the Assignor and Assignee are those indicated in the
appearance heading hereof;

 

The Immoveable above described is situated in the city of Joliette.

 

The value of the consideration stipulated and given for the transfer off the
asset according to the assignor and the assignee is de TWO MILLION EIGHT HUNDRED
THOUSAND DOLLARS ($2 800 000).

 

The amount constituting the tax basis for the transfer duties according to the
assignor and the assignee is TWO MILLION EIGHT HUNDRED THOUSAND DOLLARS ($2 800
000).

 

The transfer duties are of an amount of FORTY THOUSAND FIVE HUNDRED DOLLARS ($40
500) which is the percentage of the tax base prescribe by statute.

 

There has been no transfer of a corporeal Immoveable and/or of a moveable
property as contemplated by article 1.0.1 of the statute.

 

WHEREOF ACT at Joliette, under number twenty-eight thousand five hundred and
nine (28 509) of the minutes of the undersigned notary.

 

AND AFTER DUE READING, the parties have signed in the presence of the notary.

 

 

GESTION NORAM INC.

 

 

by:

 

 

 

 

 

/s/ Marc Desrochers

 

 

Marc Desrochers

 

 

 

 

 

STRONG/MDI SCREEN SYSTES INC. (LES SYSTEMES
D’ECRAN STRONG/MDI INC.)

 

 

by:

 

 

 

 

 

/s/ Chris Stark

 

 

Chris Stark

 

 

 

 

 

/s/ Michel Dionne

 

 

MICHEL DIONNE, Notary

 

 

--------------------------------------------------------------------------------